Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application. 
Claims 17-20 are withdrawn, as being drawn to a non-elected invention.
Claims 1-16 are being examined herewith.
Priority
The instant application claims priority from U.S. Provisional Patent Application No. 62/851,472, filed on 22 May 2019.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Election/Restrictions
Applicant’s election with traverse of Group II, claims 1-16, drawn to a method of treating, ameliorating, or preventing one or more neurological symptoms of lead (Pb2+) poisoning in a subject having one or more neurological symptoms, comprising: administering a therapeutically effective amount of taurine or taurine derivative to a subject in need thereof, in the reply filed on 6 January 2022, is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse.
The basis for the traverse is that there would not be a serious burden on the examiner if restriction were not required. In response, the restriction is proper because inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed method of treating, ameliorating, or preventing one or more neurological symptoms of lead (Pb2+) poisoning in a subject having one or more neurological symptoms of Group II can be practiced with a materially different product, namely any known drug used to treat neurological symptoms of lead (Pb2+) poisoning. 
Further, contrary to Applicant’s argument that there is no serious search burden to examine both inventions Group I and II, the examiner notes that the inventions Group I and II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) as follows: the compounds encompassed by the instant claims Group I belong at least to the following CPC classes: C07C229/08, C07C309/30, C07C237/04, C07C259/06, C07C313/04, C07C229/20, C07C229/28, A61K9/0019, A61K9/20, while claims 1-16, Group II, drawn to a method of treating, ameliorating, or preventing one or more neurological symptoms of lead (Pb2+) poisoning in a subject, are classified at least in CPC class A61P39/02, A61K31/185, A61K31/197, A61K31/662, A61K31/16.
Applicants’ election with traverse of a loss of cognitive function as the specific one or more neurological symptoms of lead poisoning to be treated, ameliorated or prevented; and the election of 3-aminopropanoic acid as the specific compound selected from taurine and a taurine derivative to be administered in the method, for initial examination, in the reply filed on 6 January 2022, is acknowledged. Claims 1-16 read on the elected species.
The basis for the traversal of the requirement for election of species is that “the examiner is acting beyond authority and is not allowed to require Applicant to select between species in the specification which are not expressly set forth in the claims” because “such practice by the USPTO could result in endless species selection”. In response, Applicant’s argument is not persuasive at least because claims encompassing the elected species, not presented by Applicant at the time when the requirement of restriction/election is made, can be subsequently added.
For all the reasons, above, the requirement for restriction/election is herein maintained and is herewith made FINAL.
Claims 1-16 have been examined to the extent they read on the elected species and the following rejections and objections are made below. 
Objection to the Claims
Claims 17-20, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 17-20 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claims 4, 5 are objected to because n-methyl (in NMDA) should be written N-methyl.
Claim 6 is objected to because it recites “selected from the group consisting of” twice.
Claim 1 is objected to because it is drawn to, for example, preventing one or more neurological symptoms […] in a subject having one or more neurological symptoms. How can prevention of such symptoms work if the subject already has the symptoms?
Claim 11 is objected to because “interperitoneal injection” should read --intraperitoneal injection--.
Claim 8 is objected to because the text “taurine […] is disposed within a pharmaceutically acceptable vehicle” could read --taurine […] is administered as a pharmaceutical composition comprising a pharmaceutically acceptable vehicle--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on claim 1 and recites the limitation "wherein the taurine or taurine derivative is a pharmaceutically acceptable salt, hydrate or solvate thereof"; yet claim 1 does not recite a pharmaceutically acceptable salt, hydrate or solvate of taurine or taurine derivatives. As such, there is insufficient antecedent basis for the limitation “a pharmaceutically acceptable salt, hydrate or solvate” of claim 7, in claim 1. Appropriate clarification is required.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is drawn to the method of claim 1, wherein the taurine or taurine derivative is administered through ip injection in quantities less than 43 mg/kg or through a second route of administration at equivalent physiological dosage. It is unclear what is meant by “a second route of administration”, as the claim does not define a first route of administration. Further, it is unclear whether the first and second such routes of administration are alternative or concomitant. Furthermore, it is unclear what is meant by “at equivalent physiological dosage”- equivalent to what? It is unclear how the “equivalent physiological dosage” is to be measured, as the claim fails to establish a standard or reference level. Appropriate clarification of the claim language is required.

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
 
 The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Independent claim 1 is directed to a method of treating one or more neurological symptoms of lead (Pb2+) poisoning in a subject having one or more neurological symptoms, comprising administering a therapeutically effective amount of taurine or taurine derivative to a subject in need thereof. Thus, claims 1-5, 7-16, taken together with the specification, imply that any taurine derivative can treat neurological symptoms of lead poisoning in a subject in need thereof. 
Claim 1 recites a taurine derivative. While there is no definition in the Specification for the term “taurine derivative”, the Specification teaches [0060] that methods of making taurine derivatives are known in the art.
The Specification exemplifies [0059], [0061]-[0075] taurine derivatives as 14 specific small molecule organic compounds with diverse chemical structures, including amino sulfonic acids, amino acids, benzene sulfonic acids, amino phosphonic acids, amides, hydroxamic acids, amino sulfinic acids, cycloalkyl amino acids; the functional groups differ from those in taurine. Further, there is no common substantial structural feature or structural similarity between these compounds: some are acyclic, some are substituted benzene rings (2-minobenzene sulfonic acid); some contain amino and sulfonic acid functional groups, as in taurine, others are amino acids, or amino sulfinic acids, or aminophosphonic acids, or amino N-substituted amides. 
There is a level of uncertainty in determining which compounds of the broad genus of taurine derivatives will have therapeutic utility in treating neurological symptoms of lead poisoning in a subject in need thereof. 
Gupta (Adv. Exp. Med. Biol. 2006, 583, 449-467, cited in PTO-892) teaches (page 16, last paragraph, document attached), that a wide variety of taurine derivatives have been synthesized and studied for taurine-like activity. Gupta teaches that some of these taurine derivatives were like taurine, many had even better activity than taurine and others had no activity or even showed anti-taurine effects. Gupta teaches (page 16, last paragraph, page 17, first paragraph) that it is impossible to relate the chemical structure with the biological activity of such taurine derivatives. Gupta further teaches that one taurine derivative can act as taurine in one system and show anti-taurine activity in another system; thus, it is impossible to postulate a general hypothesis for all these actions.
Gupta teaches (page 17, first paragraph, document attached) that the design of taurine derivatives should follow guidelines such as sulfur being in the form of sulfonate, sulfone or sulfonamide moiety; the recommended distance between the amino group and the sulfur atom of the sulfonate group is two saturated carbon atoms; if carbocyclic analogs are required, it is suggested to place the amino and the sulfonate groups in the exo position of the ring; bulky substitution on the amino or sulfonic group may lower or annul the activity. 
Thus, Gupta clearly teaches the need to test each structurally distinct taurine derivative in relevant biological assays/ relevant models of disease, in order to evaluate its activity.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a method of treating neurological symptoms of lead poisoning comprising administering to a subject in need thereof a taurine derivative. The claims lack in written description because there is no disclosure of a correlation between function, as taurine derivatives, and structure of the compounds beyond those compounds specifically disclosed in the specification ([0061]-[0075]). The Specification has disclosed (Fig. 18A, 18B, 19, 20) treatment of neurological symptoms of lead poisoning with three specific taurine derivatives, namely

    PNG
    media_image1.png
    228
    675
    media_image1.png
    Greyscale
.
The specification does not provide guidance to a method of treating neurological symptoms of lead poisoning with any other taurine derivatives beyond TD-101, TD-102, TD-103 above, which contain structural moieties required for taurine-like activity. Thus, the specification does not provide sufficient descriptive support for the myriad of structurally distinct taurine derivatives embraced by the claims.
Considering the state of the art as discussed by the reference above, and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-5, 7-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (Chin J Public Health 2010, 26 (7), 879-881, cited in PTO-892), as evidenced by Neuwirth et al. (Advances in Experimental Medicine and Biology 2017, 975 (Taurine 10), 39-55, cited in PTO-892).
Feng teaches a method of improving the ability of learning and memory (Abstract, Table 1, Morris water maze test), which is consistent with treatment of a loss of cognitive function (Applicant’s elected species of a neurological symptom of lead poisoning to be treated) in subjects suffering from lead poisoning (animal model of lead poisoning, rats given 800 mg/L lead acetate in drinking water consecutively for four weeks, Abstract) by administering to the subjects taurine (group 4, Table 1, 2, at 2000 mg/kg, page 879, right column, first paragraph) in water (as pharmaceutical vehicle, as in instant claim 8; control group given deionized water by gavage, page 879, right column, first paragraph).
Feng also teaches that administration of taurine reduces the lead-induced impairment in hippocampus of rats (Abstract). Feng teaches that the activities of SOD, NOS and MDA in the hippocampus were restored to normal levels by administration of taurine (Abstract).
While Feng does not teach that taurine binds to GABA receptors, as in instant claim 2, or the Gly receptors, as in instant claim 3, or to NMDA receptors, as in instant claims 4, 5, the mechanism by which taurine acts in the method of Feng is a property inherent to taurine. Alternatively, Neuwirth teaches (Abstract) that taurine is a potent neuromodulator that acts as a GABAAR agonist and is a partial agonist for NMDARs through glycine sites, which satisfies the limitations in instant claims 2-5. 
Thus, a method of treating loss of cognitive function as symptom of lead poisoning by administering taurine to a subject in need thereof is anticipated by Feng.

Claims 1-5, 8-10, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuwirth et al. (Advances in Experimental Medicine and Biology 2017, 975 (Taurine 10), 39-55, cited in PTO-892).
Neuwirth teaches a method of improving the ability of learning and memory (Fig. 3, Fig. 4, Fig. 5(B)), which is consistent with treatment of a loss of cognitive function (Applicant’s elected species of a neurological symptom of lead poisoning to be treated) in subjects suffering from lead poisoning (animal model of lead poisoning, rats given 1.5 mg/kg lead acetate in rat chow ad libitum from pairing through gestation and continued through weaning, i.e. life-long exposure model, page 4 document attached, first two paragraphs) by administering to the subjects taurine (43 mg/kg i.p. injection, page 4, second paragraphs).
By teaching that taurine is administered as IP injection, as in instant claim 14, Neuwirth teaches that taurine is administered in a pharmaceutically acceptable vehicle, as in instant claim 8.
Neuwirth teaches that taurine is administered starting at postnatal day 22 (page 4 document attached, second paragraph, group Pb2+ + taurine), which is consistent with taurine being administered during early postnatal development, as in instant claim 9, and upon early maturation of the subject, as in instant claim 10, and where the subject is a developing child, as in instant claim 16.
 	Neuwirth teaches (Abstract) that taurine is a potent neuromodulator that acts as a GABAAR agonist and is a partial agonist for NMDARs through glycine sites, which satisfies the limitations in instant claims 2-5. 
 Neuwirth teaches (Abstract) that Pb2+ increased anxiety symptoms in the open field and hole board test, increased sensitivity to context fear training with cognitive deficits in both acquisition and extinction learning while producing learning deficits and inabilities in acquiring inhibitory learned associations through the acoustic startle response and pre-pulse inhibition (ASR-PPI) test. Neuwirth teaches (Abstract) that taurine recovered Pb2+ developmentally induced behavioral deficits in the open field and hole board test evidenced by decreased freezing and increased exploration behaviors and facilitated inhibitory dependent ASR-PPI learning to levels higher than controls. 
 	Neuwirth teaches (Abstract) that taurine may work as an important neuromodulator at both GABAARs and NMDARs glycine sites, thereby increasing inhibition, enhancing Ca2+-mediated signaling, and decreasing the altered brain excitability, which impedes learning and memory from early Pb2+ exposure.
Neuwirth teaches (Abstract) that GABAAR dependent inhibitory learning is altered by early Pb2+ exposure and taurine was able to recover these Pb2+ induced deficits through neuromodulation of GABAARs and potentially NMDARs later in life. 
Thus, a method of treating loss of cognitive function as symptom of lead poisoning by administering taurine to a subject in need thereof is anticipated by Neuwirth.

Claims 1-6, 8, 10, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuwirth et al. (Presented at the 21st International Taurine Meeting held from May 20 to 26, 2018 in China (see Preface, page v, document attached), Conference paper published later in Advances in Experimental Medicine and Biology 2019, 1155 (Taurine 11), 801-819, cited in PTO-892).
Neuwirth teaches a method of treating anxiety (Fig. 4, 5, 6), which is a neurological symptom, in subjects suffering from lead poisoning (animal model of lead poisoning, rats given lead acetate in water 150 ppm or 1000 ppm, respectively, ad libitum from pairing through gestation and continued through weaning at postnatal day 22, i.e. perinatal developmental Pb2+ exposure model, page 805, section 2.1) by administering to the subjects taurine (43 mg/kg i.p. injection, page 807, first paragraph) or a derivative of taurine which is TD-101, TD-102 or TD-103 (as equivalent 43 mg/kg drug injections to standardized against taurine as reference, page 807, first paragraph). 
    PNG
    media_image2.png
    167
    500
    media_image2.png
    Greyscale
 
Compound TD-101 (Fig. 1, page 806) is beta alanine, a compound of instant claim 6, and Applicant’s elected species of a taurine derivative.
By teaching that taurine or TD-101, TD-102, TD-103 is administered as i.p. injection, as in instant claim 14, Neuwirth teaches that taurine is administered in a pharmaceutically acceptable vehicle, as in instant claim 8.
Neuwirth teaches that taurine is administered starting at postnatal day 37-45 (page 806, sections 2.4 and 2.3, treatment starts next day following OF assessment which is done between postnatal days 36-45), which is consistent with taurine being administered upon early maturation of the subject, as in instant claim 10, and where the subject is a developing child, as in instant claim 16.
 	Neuwirth teaches that taurine is a potent neuromodulator that acts as a GABAAR agonist and is a partial agonist for NMDARs through glycine sites, which satisfies the limitations in instant claims 2-5. 
 Neuwirth teaches (Abstract) that Pb2+ -exposure induced an anxiogenic response in the EPM, which was ameliorated in a gender-specific manner in response to taurine and TD-101, TD-102, TD-103 drugs. Female rats exhibited more anxiogenic behavior than the male rats; and as such, exhibited a greater degree of anxiety that were recovered in response to Taurine and its derivatives as a drug therapy. Neuwirth teaches (Abstract) that GABAergic receptor properties by which these compounds alleviate anxiety as a potential behavioral pharmacotherapy for treating anxiety and other associated mood disorders.
Thus, a method of treating anxiety as neurological symptom of lead poisoning by administering taurine or compounds TD-101, TD-102 or TD-103 to a subject in need thereof is anticipated by Neuwirth.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwirth et al. (Advances in Experimental Medicine and Biology 2017, 975 (Taurine 10), 39-55, cited in PTO-892), in view of Tiedje et al. (Neurochemistry International 2010, 57, 177-188, cited in PTO-892) and El-Wassef (Oriental Journal of Chemistry 1988, 4 (1), 102-103, Abstract, cited in PTO-892).
Neuwirth teaches a method of improving the ability of learning and memory (Fig. 3, Fig. 4, Fig. 5(B)), which is consistent with treatment of a loss of cognitive function (Applicant’s elected species of a neurological symptom of lead poisoning to be treated) in a subject suffering from lead poisoning (animal model of lead poisoning, rats given 1.5 mg/kg lead acetate in rat chow ad libitum from pairing through gestation and continued through weaning, i.e. life-long exposure model, page 4 document attached, first two paragraphs) by administering to the subject taurine (43 mg/kg i.p. injection, page 4, second paragraphs).
By teaching that taurine is administered as i.p. injection, as in instant claim 14, Neuwirth teaches that taurine is administered in a pharmaceutically acceptable vehicle, as in instant claim 8.
Neuwirth teaches that taurine is administered starting at postnatal day 22 (page 4 document attached, second paragraph, group Pb2+ + taurine), which is consistent with taurine being administered during early postnatal development, as in instant claim 9, and upon early maturation of the subject, as in instant claim 10, and where the subject is a developing child, as in instant claim 16.
 	Neuwirth teaches (Abstract) that taurine is a potent neuromodulator that acts as a GABAAR agonist and is a partial agonist for NMDARs through glycine sites, which satisfies the limitations in instant claims 2-5. 
 Neuwirth teaches (Abstract) that Pb2+ increased anxiety symptoms in the open field and hole board test, increased sensitivity to context fear training with cognitive deficits in both acquisition and extinction learning while producing learning deficits and inabilities in acquiring inhibitory learned associations through the acoustic startle response and pre-pulse inhibition (ASR-PPI) test. Neuwirth teaches (Abstract) that taurine recovered Pb2+ developmentally induced behavioral deficits in the open field and hole board test evidenced by decreased freezing and increased exploration behaviors and facilitated inhibitory dependent ASR-PPI learning to levels higher than controls. 
 	Neuwirth teaches (Abstract) that taurine may work as an important neuromodulator at both GABAARs and NMDARs glycine sites, thereby increasing inhibition, enhancing Ca2+-mediated signaling, and decreasing the altered brain excitability, which impedes learning and memory from early Pb2+ exposure.
Neuwirth teaches (Abstract) that GABAAR dependent inhibitory learning is altered by early Pb2+ exposure and taurine was able to recover these Pb2+ induced deficits through neuromodulation of GABAARs and potentially NMDARs later in life. 
Neuwirth does not teach a method of improving the ability of learning and memory /treatment of a loss of cognitive function in subjects suffering from lead poisoning by administering to the subject 3-aminopropanoic acid (Applicant’s elected species, alternative name beta alanine), which is a taurine derivative of instant claim 6.
Neuwirth does not teach the method, where a pharmaceutically acceptable salt of taurine or taurine derivative is administered, as in instant claim 7, or wherein taurine or a taurine derivative is administered at 0.05% in drinking water, as in instant claim 12, or is administered as an extended release pill, as in instant claim 13, or is administered i.p. in quantities less than 43 mg/kg, as in instant claim 11.
Neuwirth does not teach the method, where the subject is a pregnant female mammal comprising a fetus, and taurine or a taurine derivative is neuroprotective of the fetus from contact with lead (Pb2+), as in instant claim 15.

 	Tiedje et al. (Neurochemistry International 2010, 57, 177-188) teach (Abstract) that beta alanine is binds to GABA-A and GABA-C receptors, which satisfies the limitation of instant claim 2, binds to the glycine receptor, as in instant claim 3, and has glycine co-agonist site on the NMDA complex, which satisfies the limitations in instant claims 4-5. 
 	El-Wassef (Oriental Journal of Chemistry 1988, 4 (1), 102-103) teaches (Abstract) that beta alanine binds to lead and is effective to eliminate lead from lead-intoxicated animals.

It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use the teachings of Neuwirth to arrive at the instant invention. With respect to administration of taurine, the person of ordinary skill in the art would have been motivated to replace taurine with a salt of taurine (as in instant claim 7), and use said salt in the method of Neuwirth, because replacing an active ingredient with its pharmaceutical salt in a known method of treatment is routine, well within the skill of the artisan, expected to result in therapeutic effect. Further, with respect to claims 12, 13, the person of ordinary skill in the art would have been motivated to administer taurine orally in the method of Neuwirth, in drinking water or as an extended release pill, because exploring different administration routes, such as oral administration, and exploring suitable formulations (solution in water of a certain concentration, as in instant claim 12, or extended release, as in claim 13) are obvious steps in a known method of treatment, and are well within the skill of the artisan. With respect to claim 11, the person of ordinary skill in the art would have been motivated to explore a dose of taurine less than 43 mg/kg (taught in the method of Neuwirth), because such an exploration of different doses of active compound, with the aim of maximizing therapeutic effect in a known method of treatment, is well within the skill of the artisan. Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. In this case, similar therapeutic effect is expected with a dose of taurine of 43 mg/kg or with a dose less than 43 mg/kg (such as 42.9 mg/kg), as in instant claim 11.

 	With respect to 3-aminopropanoic acid (Applicant’s elected species, alternative name beta alanine) as taurine derivative to be administered in the method, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to combine the teachings of Neuwirth, Tiedje and El-Wassef to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to replace taurine with beta alanine in the method of Neuwirth, because Neuwirth teaches that GABAAR dependent inhibitory learning is altered by Pb2+ exposure and taurine recovers these Pb2+ induced deficits through neuromodulation of GABAARs and NMDARs, and Neuwirth teaches that taurine may work as a neuromodulator at both GABAARs and NMDARs glycine sites, thereby increasing inhibition, enhancing Ca2+-mediated signaling, and decreasing the altered brain excitability, which impedes learning and memory from Pb2+ exposure; Tiedje teaches that beta alanine binds to GABA-A receptor, binds to the glycine receptor, and has glycine co-agonist site on the NMDA complex; and El-Wassef teaches that beta alanine binds to lead and is effective to eliminate lead from lead-intoxicated animals. Thus, the person of ordinary skill in the art would have replaced a neuromodulator at both GABAARs and NMDARs glycine sites, namely taurine, with another neuromodulator at both GABAARs and NMDARs glycine sites, namely beta alanine, in the method of treatment taught by Neuwirth, with the expectation that beta alanine will have therapeutic effect. 
Further, the person of ordinary skill in the art would have been motivated to administer beta alanine to a person suffering from lead poisoning, because El-Wassef teaches that beta alanine binds to lead and is effective to eliminate lead from lead-intoxicated animals. Thus, the person of ordinary skill in the art would have administered beta alanine to a subject suffering from lead poisoning and would have evaluated the effect of beta alanine on the neurological symptoms, such as loss of cognition, in that subject, with the expectation that beta alanine is effective to treat lead poisoning and ameliorate the neurological symptoms of lead poisoning in said subject.
With respect to claim 7, the person of ordinary skill in the art would have been motivated to use a salt of beta alanine in the method of Neuwirth, because replacing an active ingredient with its pharmaceutical salt in a known method of treatment is routine, well within the skill of the artisan, expected to result in therapeutic effect. Further, with respect to claims 12, 13, 14, the person of ordinary skill in the art would have been motivated to administer beta alanine as i.p. injection (claim 14), or orally, in drinking water or as an extended release pill, because exploring different administration routes, such as oral administration, and exploring suitable formulations (solution in water of a certain concentration, as in instant claim 12, or extended release, as in claim 13) are obvious steps in a method of treatment, and are well within the skill of the artisan. With respect to claim 11, the person of ordinary skill in the art would have been motivated to explore different doses of beta alanine active in the method, because such an exploration of different doses of active compound in order to maximize therapeutic effect in a method of treatment, is well within the skill of the artisan. 
With respect to claims 9, 10, 15, 16, the person of ordinary skill in the art would have explored the effect of taurine or the effect of beta alanine administration in pregnant mammals exposed to lead, or in very young children (early postnatal or developing children), because Neuwirth studies the effect of developmentally induced Pb2+ poisoning on cognitive deficits/learning deficits/ inabilities in acquiring inhibitory learned associations, and the effect of life time lead exposure, starting with exposure to lead during pregnancy (gestation). Thus, the person of ordinary skill in the art would be motivated to administer treatment namely taurine or beta alanine as early as lead exposure starts, in pregnancy, and monitor the therapeutic effect of taurine or beta alanine in treating subjects suffering from lead exposure starting from pregnancy, then perinatally, in the early postnatal period or in the developing child, with the expectation that taurine or beta alanine are effective to treat lead poisoning and symptoms thereof/loss of cognition neurological symptoms in said subjects.
As such, claims 1-16 are rejected as being prima facie obvious. 

Conclusion
Claims 1-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627